DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In an amendment filed 1/7/2022, Applicant amended the abstract, amended claims 1-16, 18-19, cancelled claim 17, and added new claims 20-21.  This amendment is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/2021 and 10/7/2022 were filed after the mailing date of the non-final rejection on 10/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 1/7/2022, with respect to claims 1-16 and 18-21 have been fully considered and are persuasive.  The objections and 102/103/112 rejections of claims 1-19 have been withdrawn in light of the amendments.  Further, an agreed upon examiner’s amendment is made below to place the claims in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Girard on 2/1/2022.
The application has been amended as follows: 
Claim 10, line 2: delete “ “trolley” “ and insert - - trolley - -.
Claim 21, line 1-2: delete “A sport carrying bag configured with ball feeding and anti-jamming functions, said sport carrying bag comprising:” and insert - - The sport carrying bag according to claim 19, wherein the anti-jamming means comprises: - -.
Claim 21, line 3: delete “a ball sorting” and insert - - the ball sorting - -.
Claim 21, line 6: delete “a hopper” and insert - - the ball hopper compartment - -.
Claim 21, line 8: delete “a loading section of a launching apparatus” and insert - - the loading section of the automatic launching apparatus - -.
Claim 21, line 15: delete “said” and insert - - the automatic - -.

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711